Exhibit 10.3

 

FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 12, 2014

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is among CUBIC CORPORATION, a Delaware corporation (the
“Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, the Lenders and the
Administrative Agent have entered into that certain Second Amended and Restated
Credit Agreement dated as of May 8, 2012 (as amended from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein have
the meanings assigned to such terms in the Credit Agreement).

 

(2)                                 The Borrower has requested that the
Administrative Agent and the Lenders amend the Credit Agreement as set forth in
this Amendment.

 

(3)                                 The Administrative Agent and the Lenders
party hereto are, on the terms and conditions stated below, willing to grant the
request of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.  Amendment.  Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 of this
Amendment, the definition of “Consolidated Adjusted EBITDA” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Consolidated Adjusted EBITDA” means with respect to the Borrower and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted on a pro forma basis as determined by the Borrower in good faith to
take into account the EBITDA of any subsequently acquired Person which becomes a
Restricted Subsidiary for that portion of the applicable period of calculation
which occurred prior to its acquisition and reasonably detailed in the
applicable certificate delivered pursuant to Section 5.02(a).

 

SECTION 2.  Conditions to Effectiveness.  The amendment in Section 1 of this
Amendment shall be effective as of the date hereof, subject to (a) the
Administrative Agent’s receipt of counterparts of this Amendment duly executed
by the Borrower, the Administrative Agent and Lenders constituting Required
Lenders, (b) the Administrative Agent’s receipt of a reaffirmation (the
“Reaffirmation”) of the Guarantee by the Guarantors, in the form of Exhibit A,
duly executed by each Guarantor party thereto and (c) the Administrative Agent’s
and the Lenders’ receipt of any fees and expenses then due and owing under the
Credit Agreement,

 

--------------------------------------------------------------------------------


 

including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

SECTION 3.  Representations and Warranties.  The Borrower represents and
warrants as follows:

 

(a)                                 Authority; Enforceability.  The Borrower has
the requisite corporate power and authority to execute, deliver and perform this
Amendment, and to perform its obligations under the Credit Agreement as modified
hereby and the other Financing Documents to which it is a party.  Each Guarantor
has the requisite corporate power and authority to execute, deliver and perform
the Reaffirmation, and to perform its obligations under the Reaffirmation and
the other Financing Documents to which it is a party  The execution, delivery
and performance by the Borrower of this Amendment and by each Guarantor of the
Reaffirmation have been duly approved by the board of directors of each such
Person, and no other corporate proceedings on the part of the Borrower or any
Guarantor are necessary to consummate such transactions.  This Amendment has
been duly executed and delivered by the Borrower and the Reaffirmation has been
duly executed and delivered by each Guarantor.  Each of this Amendment and the
Credit Agreement as amended hereby constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
 Each of the Guarantee by the Guarantors and the Reaffirmation constitutes the
legal, valid and bind obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

 

(b)                                 Financing Document Representations and
Warranties.  The representations and warranties contained in each Financing
Document are true and correct on and as of the date hereof, before and after
giving effect to this Amendment, as though made on and as of such date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

(c)                                  Absence of Default.  Except as expressly
waived hereby, no event or circumstance has occurred and is continuing, or would
result from the effectiveness of this Amendment, that constitutes a Default or
an Event of Default.

 

SECTION 4.  Reference to and Effect on the Financing Documents.  (a)  Upon and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Financing
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

 

(b)                                 The Credit Agreement and all other Financing
Documents are and shall continue to be in full force and effect and are hereby
ratified and confirmed in all respects.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Financing Documents, nor constitute a waiver of any provision
of any of the Financing Documents.

 

SECTION 5.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 6.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

SECTION 7.  Severability.  Whenever possible, each provision of this Amendment
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

SECTION 8.  Captions and Headings.  The captions or section headings at various
places in this Amendment are intended for convenience only and do not constitute
and shall not be interpreted as part of this Amendment.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CUBIC CORPORATION, as the Borrower

 

 

 

By:

/s/ James R. Edwards

 

Name:

James R. Edwards

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

CUBIC CORPORATION, as the Borrower

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Anna C. Araya

 

Name: Anna C. Araya

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Anna C. Araya

 

Name: Anna C. Araya

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company , as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Willis

 

Name: Elizabeth Willis

 

Title: Vice President

 

 

Bank of the West, as a Lender

 

 

 

 

 

By:

/s/ Jacob Lenhof

 

Name: Jacob Lenhof

 

           Senior Vice President

 

 

MUFG Union Bank, N.A, as a Lender

 

 

 

 

 

By:

/s/ Edmund Ozorio

 

Name: Edmund Ozorio

 

Title: Vice President

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

By:

/s/ Marty McDonald

 

Name: Marty McDonald

 

Title: AVP

 

 

Wells Fargo Bank, National Association, as a Lender

 

 

 

 

 

By:

/s/ Alyssa Pearson

 

Name: Alyssa Pearson

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION BY THE GUARANTORS

 

Each of the undersigned hereby (a) acknowledges that (i) it has reviewed that
certain First Amendment (the “Amendment”; capitalized terms used and not
otherwise defined herein have the meanings assigned to such terms in the
Amendment), dated as of December 12, 2014, to that certain Second Amended and
Restated Credit Agreement dated as of May 8, 2012 (the “Credit Agreement”),
among Cubic Corporation, as the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as the Administrative Agent, (ii) that certain Second Amended
and Restated Guarantee, dated as of May 8, 2012 (the “Guarantee”) to which it is
a party and the other Financing Documents to which it is a party remains in full
force and effect, and (iii) under the terms of the Guarantee, it guarantees the
Guaranteed Obligations (as defined in the Guarantee) and the other obligations
set forth in the Guarantee, and (b) agrees that each Financing Document to which
it is a party is hereby reaffirmed, ratified, approved and confirmed in each and
every respect, except that, upon the effectiveness of, and on and after the date
of, this Amendment, each reference in the Guarantee to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
the Amendment.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC APPLICATIONS, INC., a California corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC SIMULATION SYSTEMS, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

 

 

ABRAXAS CORPORATION, INC., a Virginia corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name: Gregory L. Tanner

 

Title: Treasurer

 

--------------------------------------------------------------------------------